Filed 9/1/22 P. v. Tye CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G058109

           v.                                                          (Super. Ct. No. 10HF2304)

 MATTHEW CHRISTOPHER TYE,                                              OPINION

      Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Richard M.
King, Judge. Reversed and remanded as directed.
                   Matthew Christopher Tye, in pro. per., for Defendant and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Charles C. Ragland, Assistant Attorney General, Melissa Mandel and Kathryn
Kirschbaum, Deputy Attorneys General, for Plaintiff and Respondent.


                                             *               *               *
               In 2013, defendant Matthew Christopher Tye pleaded guilty to five counts
of oral copulation with a minor and three counts of sexual intercourse with a minor under
a plea deal negotiated with the prosecution. Pursuant to the terms of the plea deal, the
trial court suspended the imposition of Tye’s sentence and placed him on five years’
probation. Tye filed numerous lawsuits over the years challenging his probation
conditions; some challenges were successful while others were not. Among other things,
Tye successfully appealed a court commissioner’s finding that he had violated his
probation based on a procedural error. After completing probation, Tye moved to
                                                                        1
dismiss the charges against him under Penal Code section 1203.4. The court
acknowledged that Tye had completed probation and had no probation violations. Still, it
denied his motion. It reasoned that while he had not sustained any probation violations,
he had “failed to cooperate with his probation officer in areas of employment and
maintaining contact.” It also opined that “[i]n hindsight, [Tye] turned out to be an
unsuitable person for a grant of Probation.” On appeal, Tye contends the court
improperly denied his motion. The Attorney General agrees, as do we.
               Section 1203.4, subdivision (a)(1), provides that after a “defendant has
fulfilled the conditions of probation for the entire period of probation, . . . the defendant
shall, at any time after the termination of the period of probation, . . . be permitted by the
court to withdraw [his or her] plea of guilty . . . and enter a plea of not guilty; . . . [and]
the court shall thereupon dismiss the accusations or information against the defendant
and . . . the defendant shall thereafter be released from all penalties and disabilities
resulting from the offense of which [he or she] ha[s] been convicted . . . .” (Italics
added.) Under this statute, defendants that have completed the terms of their probation
are “entitled as a matter of right to the dismissal of the charge.” (People v. Guillen
(2013) 218 Cal.App.4th 975, 991.) “[W]hen a defendant has satisfied the terms of


1
    All further undesignated statutory references are to the Penal Code.

                                                2
probation, the trial court should have no discretion but to carry out its part of the bargain
with the defendant.” (People v. Chandler (1988) 203 Cal.App.3d 782, 788–789, italics
added.) But “[a]ny violation of any of the probationary terms will disqualify a
probationer from seeking dismissal . . . .” (Guillen, at p. 991.)
               During the course of Tye’s probation, multiple probation violations were
alleged. However, none of these violations were found to be true, or they were reversed
on appeal. As the trial court recognized, Tye completed probation without violating his
probation conditions. Though Tye may have been uncooperative at times, he never
formally violated his probation terms. And nothing in the record indicates Tye’s
uncooperative behavior was tantamount to a probation violation. As such, the court was
required to grant his motion under section 1203.4, and it erred as a matter of law by
failing to do so.




                                              3
              The court’s order denying Tye’s section 1203.4 motion is reversed. On
                                                                            2
remand, the court is directed to enter a new order granting Tye’s motion.



                                                  MOORE, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



MARKS, J.*


*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




2
   Tye filed a motion to correct the record, seeking to (1) include the trial court’s written
order dated June 5, 2019, and (2) strike portions of the record containing an opposition
purportedly filed by the prosecution in response to an earlier section 1203.4 motion filed
by Tye. As to the first issue, this Court granted the motion on November 18, 2021. But
the Clerk of the Appellate Section of the Orange County Superior Court subsequently
filed an affidavit stating that no written ruling for the court’s June 5, 2019, order exists.
As to the second issue, the motion is denied. Tye has cited no authority to support his
contention that this document should be stricken.

                                              4